Citation Nr: 1816043	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1985 to August 1990 and from May 1992 to July 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.


FINDING OF FACT

The Veteran's GERD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for GERD and argues that the symptoms of the condition began while he was still on active duty.  He specifically asserts that while eating in service he had difficulty swallowing, would cough, feel regurgitation, and have heartburn.  See May 2014 Memorandum.  The Veteran's wife recounted observing similar symptoms in a May 2016 statement.  The Veteran further indicated that he treated his condition with antacids in service and thereafter.  See September 2013 Memorandum.  

After complaining of symptoms of difficulty swallowing, having heartburn, food sticking in his throat, and solid food dysphagia, the Veteran was diagnosed with GERD in 2012 by a private physician.  The Veteran's private physician noted that the Veteran's complaints had existed for several years.  

While the Veteran was first diagnosed with GERD in 2012, the symptoms that led to the diagnosis represent the same symptomology that the Veteran and his wife have indicated started during service.  Finding the Veteran and his wife's statements probative and highly credible, and in view of the entire medical record, the Board finds that while the Veteran was first diagnosed with GERD shortly after service, the evidence establishes that the condition was actually incurred in service.  As such, service connection is warranted.  See 38 C.F.R. § 3.303(d) (2017).


ORDER

Entitlement to service connection for GERD is granted. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


